DETAILED ACTION
Status of Claims
Claims 1, 3-6, 8-22 are currently pending.
Claims 2 and 7 are cancelled.
Claims 21 and 22 are new.
Claims 1, 3, and 8 are amended.
Claims 17-20 are withdrawn.
The rejection of claim 9 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-5, 8-11, 13, and 14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
The examiner grants the applicant’s request to rejoin claims 6, 12, 15, and 16 because they each depend from allowable claim 1. The examiner denies the applicant’s request to rejoin claims 17-20 because they do not depend from any allowable claim.
Claims 1, 3-6, 8-16, 21, and 22 are allowed.

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
BANIN (US 2008/0283116 A1) and CHEN (US 2015/0162473 A1), the closest prior art references of record, do not teach or suggest the recited features for the particular and special arrangement of the heat pipes in relation to the photovoltaic receiver and the parabolic dish reflector.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.

Conclusion
This application is in condition for allowance except for the presence of withdrawn claims 17-20 directed to an invention non-elected with traverse in the reply received on 02/07/2022.
Applicant is given TWO MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721